PROMISSORY NOTE

For value received, BIOSHAFT WATER TECHNOLOGY, INC., (the “Borrower”) promises
to pay to the order of SIX CAPITAL LTD. (the “Lender”) in lawful money of the
United States of America, the aggregate amount of $1,047,390 (the “Principal
Amount”), plus interest at a rate of 7.5% per annum, calculated compounded
monthly, both before and after maturity and default, as follows:



1.

Interest shall be payable monthly in arrears on the last business day of each
month, commencing July 31, 2014 until the Principal Amount is paid in full.



2.

The Principal Amount and all accrued and unpaid interest shall be due and be
paid in full on July 7, 2015.



3.

The Principal Amount may be prepaid in whole or in part at any time without
notice, bonus or penalty, together with all interest accrued and unpaid to the
date of such prepayment.

This Promissory Note is being delivered in accordance with a Loan Agreement
between the Borrower and the Lender dated July 7, 2015.  The Loan Agreement,
among other things, contains provisions for the acceleration of the maturity of
the Principal Amount and requirements for prepayment of the Principal Amount, in
each case upon the happening of certain stated events.

The Borrower waives presentment, demand, notice of dishonour and protest or
further notice of any kind and agrees that it shall remain liable in respect of
this note as if presentment, demand, notice of dishonour and protest had been
duly made or given.

Dated:  July 7, 2014.

BIOSHAFT WATER TECHNOLOGY, INC.

By:

/s/ Imad Yassine

Authorized Signatory









